[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-12106                NOVEMBER 18, 2005
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

               D. C. Docket No. 04-00101-CR-FTM-29-SPC

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                  versus

MARGARITO CRUZ SANCHEZ,
a.k.a. Margarito Gomez,

                                                    Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (November 18, 2005)

Before CARNES, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      David J. Joffe, counsel for Margarito Cruz Sanchez in this direct criminal

appeal, has moved to withdraw from further representation of appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Cruz Sanchez’s convictions and sentences

are AFFIRMED.




                                          2